Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10449063. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and each and every aspect of the claim is anticipated by the prior filed patent.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10449063. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and each and every aspect of the claim is anticipated by the prior filed patent.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10449063. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and each and every aspect of the claim is anticipated by the prior filed patent.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10449063. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and each and every aspect of the claim is anticipated by the prior filed patent.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10449063. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and each and every aspect of the claim is anticipated by the prior filed patent.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10449063. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and each and every aspect of the claim is anticipated by the prior filed patent.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10449063. Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and each and every aspect of the claim is anticipated by the prior filed patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 (and therefore claims 8-9) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 7 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what “substantially perpendicular” refers to.  Perpendicular is a 90 degree angle.  What range of degrees is encompassed by substantially?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (2004/0002672A1) in view of Bertels (2007/0260328A1).

In regard to claim 2, Carlson teaches a wrist device for a prosthetic limb (capable of being used as a wrist device since both devices are similar pivotable joints and the anatomical wrist and ankle are similar), the device comprising: 
a support member 46 configured to connect with the prosthetic limb (connects to socket 12) and to a wearer of the device (via socket) and configured to pivot about a pivot axis [pivots about 36 via 44]; 
a damping mechanism 16 configured to connect with the support member 46 (via pivot) and comprising a pinion 44, a rack 38, and at least one biasing member 64.
While Carlson teaches any adjustment drive may be used [0013], Carlson does not teach a locking mechanism.
Certels teaches an actuator 51 moveable between a locked position and an unlocked position [0017], 
wherein the actuator comprises a shaft (each side of 51 is a shaft) extending through the pinion along the pivot axis  (along axis 24, fig 3) and an actuator button at an end of the shaft (5, 7), 
wherein the actuator is configured to move axially along the pivot axis relative to the pinion when the button is pressed, and wherein the button engages the device when the actuator is in the locked position, thereby preventing rotation of the actuator (fig 6).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to use the embodiment of Certels with two buttons with the first embodiment of the invention because it allows the quickest lock and unlock of the joint [0030]
In regard to claim 3, Carlson meets the claim limitations as discussed in the rejection of claim 2, and further teaches the rack 38 is engaged with the pinion 44 such that rotational motion of the pinion causes a linear motion of the rack (this is the definition of a rack and pinion system; while the rack rotates, at least a component of that rotational motion is linear).
In regard to claim 4, Carlson meets the claim limitations as discussed in the rejection of claim 2, and further teaches comprising a base member 28 configured to connect with the wearer of the device (via socket 12), but does not teach the button as claimed.
Bertels further teaches a bottom surface of the button 5,7 engages an upper surface of the base member when the actuator is in the locked position. As shown in figure 5, [0017], axial movement of the buttons causes the rack and pinion to slide and lock or unlock.  When Bertels’ buttons/lock are used in the device of Carlson, the buttons will contact the base member 28 since they are in the area of the rack and pinion system that the buttons control.  “Bottom” could be any region based on the position of the device.  The examiner suggests using terminology such as “proximal” and “distal”.
In regard to claim 5, Carlson meets the claim limitations as discussed in the rejection of claim 2, further comprising a base member 28 configured to connect with the wearer of the device (via socket 12), wherein the support member 46 is connectable to the wearer of the device via the base member 28 (see fig 5; 1).
In regard to claim 10, Carlson teaches a wrist device for a prosthetic limb, the device comprising: 
a damping mechanism 16 comprising a pinion 44, a rack 38 engaged with the pinion 44, and at least one biasing member 64; 
While Carlson teaches any adjustment drive may be used [0013], Carlson does not teach a locking mechanism.
Certels teaches an actuator 51 moveable between a locked position and an unlocked position [0017], 
wherein the actuator 51 comprises an actuator button 5,7 and a shaft  (each side of 51 is a shaft) extending through the pinion, and wherein the actuator button 5,7 engages the wrist device when the actuator is in the locked position, thereby preventing rotation of the actuator (fig 6).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to use the embodiment of Certels with two buttons with the first embodiment of the invention because it allows the quickest lock and unlock of the joint [0030]
In regard to claim 11, Carlson meets the claim limitations as discussed in the rejection of claim 10, and further teaches a support member 46 connected to a base member 28 (connected via 20), the support member 46 configured to connect with the prosthetic limb (socket 12) and the base member 28 configured to connect with a wearer of the device (fig 1, via the socket 12).
In regard to claim 12, Carlson meets the claim limitations as discussed in the rejection of claim 10, further comprising a base member 28 configured to connect with a user of the device (via the socket 12, fig 1), wherein the base member 28 comprises a mount having a first upwardly extending projection (see upward projection around 33, in fig 5) on a first side of the mount (top) and a second upwardly extending projection 26C (extends upward from 64; claim does not state what the project extends upwards from or which way is up) on a second side of the mount opposite the first side (fig 5).
In regard to claim 13, Carlson meets the claim limitations as discussed in the rejection of claim 10, and further teaches a base member 28 configured to connect with a user of the device (via the socket 12) but does not teach the actuator button.  
Bertels further teaches a bottom surface of the button 5,7 engages an upper surface of the base member when the actuator is in the locked position. As shown in figure 5, [0017], axial movement of the buttons causes the rack and pinion to slide and lock or unlock.  When Bertels’ buttons/lock are used in the device of Carlson, the buttons will contact the base member 28 since they are in the area of the rack and pinion system that the buttons control.  “Bottom” could be any region based on the position of the device.  The examiner suggests using terminology such as “proximal” and “distal”.
In regard to claim 14, Carlson meets the claim limitations as discussed in the rejection of claim 10, and further teaches the rack 38 is engaged with the pinion 44 such that rotational motion of the pinion 44 causes a linear motion of the rack 38 (this is the definition of a rack and pinion; as shown in fig 5, the rotational motion of rack 38 will contain a linear component).
In regard to claim 15, Carlson meets the claim limitations as discussed in the rejection of claim 10, and further teaches the rack 38 comprises a plurality (defined as two or more) of upwardly extending teeth 48 (fig 5).
In regard to claim 16, Carlson meets the claim limitations as discussed in the rejection of claim 10, and further teaches the rack 38 comprises a pair of hemi-cylindrical recesses (between each tooth 48 is half a cylinder since the distal end is rounded as shown in fig 5), each of the recesses being open on one side of the rack 38. (fig 5, 7)
Allowable Subject Matter
Claims 6-9 would be objected to as being dependent upon a rejected base claim if the 112b rejection is overcome without broadening the claim scope.
The closest prior art Carlson (2004/0002672A1) does not teach the rack is configured to slide in a transverse direction along a second axis substantially perpendicular to the pivot axis or a mount with first and second upwardly extending projections comprising an opening through which the pivot axis extends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774